Citation Nr: 0020526	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected tinea cruris and pedis with 
onychomycosis is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which, in pertinent part, denied the 
veteran service connection for bilateral hearing loss, and 
granted him entitlement to service connection for tinea 
cruris and pedis with onychomycosis, evaluated as 0 percent 
disabling.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss disability is plausible.

2.  Current manifestations of the appellant's service-
connected tinea cruris and pedis with onychomycosis include 
onychomycosis of several toes and mild scaling on his heels, 
but do not include exfoliation, exudation, or itching on an 
exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  Current manifestations of the appellant's service-
connected tinea versicolor are no more than 0 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118 Diagnostic 
Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68. For purposes of a 
hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).  Service connection may be presumed if 
a hearing loss disability was manifested to a degree of ten 
percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

The veteran's March 1962 military enlistment examination 
stated that tests of whispered and spoken voice were 15/15 
bilaterally.  A May 1963 military treatment entry indicated 
that he complained that "JP4" went into his ear while he 
was draining a tank.  His ear was irrigated with tap water 
and normal saline.  The diagnosis was of foreign body 
retained right ear.  The veteran's March 1965 military 
separation examination was negative for any complaints or 
findings referable to his ears.  The following audiometric 
readings (converted to ISO units) were indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
x
30
LEFT
30
25
20
x
20

There are no medical records indicating hearing loss in the 
intervening years between March 1965 and January 1998 when a 
VA treatment entry indicates that the veteran requested to 
have his hearing checked.  In his initial VA claims form 
filed in January 1998, he reported treatment for hearing loss 
at the VAMC, Jackson, Mississippi, in 1965.  The RO requested 
these records, but they were not obtained.

The post- service medical record includes a report of VA ear 
disease examination in March 1998.  The veteran claimed that 
he had worked on the flight deck of an aircraft carrier 
around jet noises; that at the time he was performing his 
tour of duty, they did not wear protective devices for the 
ears; and that he had had difficulty with his ears ringing 
and decreased hearing from the noise exposure on numerous 
occasions.  He did not remember any incident of tympanic 
membrane perforation or significant infections.  He reported 
that he currently had a lot of difficulty understanding what 
was said in many conversational situations and that he had to 
play the television very loudly. 

The examiner noted that an audiometric examination was not 
available for review and it was difficult to determine the 
veteran's hearing on clinical evaluation because of a high 
ambient noise level in the clinic.  The examiner opined that 
he strongly suspected that the veteran had a moderate 
bilateral high frequency neurosensory hearing loss, but noted 
that this would have to be verified by an audiometric 
evaluation.  He also opined that the veteran had bilateral 
neurosensory hearing loss as described above that was 
secondary to chronic noise exposure.

A VA audiology examination was also conducted in March 1998.  
The veteran reported longstanding bilateral hearing 
difficulty of gradual onset.  He reported a history of noise 
exposure while in the military.  Audiometric readings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
60
70
LEFT
20
20
15
30
50

Average pure tone thresholds were 46 on the right and 29 on 
the left.  Speech audiometry revealed speech recognition 
ability using the Maryland CNC word list of 98 percent in the 
right ear and 100 percent in the left ear.  There was 
bilateral sensorineural hearing loss.  

The medical record shows that the veteran currently has 
bilateral hearing loss disability as defined at 38 C.F.R. 
§ 3.385.  There is also medical opinion linking this 
disability to the excessive noise that he alleges he was 
exposed to in- service. Apart from his DD Form 214, which 
states that the veteran's related civilian occupation was 
ordnanceman, no objective information as to the nature and 
duration of any in- service noise exposure is associated with 
the claims file at this point.  Nonetheless, for purposes of 
deciding whether the claim is well grounded, the veteran's 
assertions as to excessive noise exposure in service are 
deemed credible.  This being the case, the Board finds the 
claim to be well grounded.  The merits of the claim are 
addressed in the remand appended to this decision.


2.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected tinea cruris and pedis with 
onychomycosis is appropriate.

Regarding the veteran's claim for a compensable rating, the 
Board finds that the veteran has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the veteran's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the veteran's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 0 percent evaluation for 
tinea cruris and pedis with onychomycosis in a May 1998 rating 
decision, effective as of January 29, 1998, the date of filing 
of the veteran's claim. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A VA general medical examination was conducted in March 1998.  
The veteran reported a history of a rash on his feet and 
groin area for which he used Spectazole as needed.  The rash 
was clear in the groin area at the time of examination.  The 
examiner observed that the veteran had onychomycosis of the 
right great toe and little toe, and also of the last two toes 
of the left foot.  He also had very mild scaling noted on his 
heels.  The diagnoses included tinea cruris and pedis with 
onychomycosis.  

Tinea cruris and pedis with onychomycosis versicolor are rated 
by analogy to eczema.  38 C.F.R. § 4.20 (1999).  The schedular 
criteria for eczema call for a 0 percent disability rating for 
eczema with slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area; a 10 percent 
disability rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; a 30 percent disability rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement; a 50 percent disability 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118 
Diagnostic Code 7806 (1999).

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 0 percent for service-connected tinea cruris and 
pedis with onychomycosis.  Id.; Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

The evidence reveals no more than slight exfoliation, 
exudation or itching on nonexposed surfaces or small areas 
such as the veteran's toes, where onychomycosis was observed, 
and his heels, where mild scaling was observed.  There is no 
evidence of exfoliation, exudation or itching involving an 
exposed surface or extensive area to warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).

The preponderance of the evidence is against the appellant's 
claim for a compensable rating for service-connected tinea 
cruris and pedis with onychomycosis.


ORDER

Having found the claim for entitlement to service connection 
for bilateral hearing loss well grounded, to this extent, the 
appeal is denied.

A 0 percent disability rating for the appellant's service-
connected tinea cruris and pedis with onychomycosis is 
appropriate, and his appeal is denied.


REMAND

The Board is of the opinion that before the merits of the 
hearing loss claim are addressed,  the veteran's service 
personnel records should be associated with the claims file.  
He should then undergo VA examination to determination the 
etiology of hearing loss disability.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain the veteran's 
service personnel records.

2.  The RO should then schedule the 
veteran for VA examination by an 
otolaryngology specialist.  The purpose 
of the examination is to determine the 
etiology of his hearing loss.  The claims 
file should be made available to the 
examiner, who is requested to obtain a 
thorough history of the veteran's 
exposure to noise prior to, during and 
after service.  Any indicated tests or 
studies should be accomplished.  Then, 
the examiner is requested to answer the 
following question:  Is it at least as 
likely as not that the veteran's hearing 
loss disability is the result of exposure 
to excessive noise in service?  The 
rationale for the opinion is requested.

3.  The RO should then readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the case should be 
returned to the Board after the 
completion of the usual adjudication 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


